

 
 
Exhibit 10.7
Execution Version

 
LICENSE AGREEMENT


THIS LICENSE AGREEMENT (this “Agreement”), made and entered into as of this 24th
day of March 2008 (the “Effective Date”), by and between ZOOTS CORPORATION, a
corporation organized and existing under the laws of the State of
Delaware  (“Licensor”), and USDC PORTSMOUTH, INC., a corporation organized and
existing under the laws of the State of California  (“Licensee”).


RECITALS


WHEREAS, Licensor is the owner of all right, title, and interest in and to: (i)
common law rights and the listed federal trademark registrations in and for the
service marks ZOOTS (Reg. Nos. 2,631,264; 2,620,976; 2,428,729; 2,282,160), THE
CLEANER CLEANER, ZOOTS THE CLEANER CLEANER (Reg. Nos. 2,620,975; 2,531,165) (all
of the foregoing used for dry cleaning and laundry services), and the goodwill
embodied therein, and (ii) the Internet domain name zoots.com and the content
contained thereon(collectively, the “Licensed Marks”);


WHEREAS,  pursuant to a Secured Party Sale Agreement, dated of even date
herewith (the “Sale Agreement”), and related documents, Licensee is purchasing
certain assets of Licensor, including without limitation certain dry cleaning
businesses located in Commonwealth of Virginia and in the States of Georgia,
Maryland, North Carolina, and South Carolina (the “Territory”);


WHEREAS, Licensor intends to continue to use the Licensed Marks outside the
Territory but wishes to license to Licensee the exclusive right to use the
Licensed Marks in the Territory;


           NOW, THEREFORE, in consideration of the mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:


1.           Grant and Scope of License.
 
1.1             Grant of License. Subject to Section 2.1, Licensor hereby grants
to Licensee an exclusive, perpetual, royalty-free, nontransferable,
nonsublicensable license to use the Licensed Marks (and the goodwill embodied
therein) in the Territory (the “License”) for the purpose of offering dry
cleaning and laundry services.  The sole exception to the exclusivity of the
License shall be that Licensor will retain the right to use the Licensed Marks
in the Territory for a limited transition period beginning on the Effective Date
and ending thirty (30) days after the Effective Date.  The License shall include
without limitation the right for Licensee to use the mark ZOOTS as part of the
domain name zootsva.com and domain names identifying other web sites related to
Licensee’s stores within the Territory (“Territory Store Sites”), as well as the
right to use all trade dress and “look and feel” of Licensor’s zoots.com web
site on the Territory Store Sites.
 

 
 

--------------------------------------------------------------------------------

 

1.2             Initial Licensor Link to zootsva.com Web Site.   For a period of
six (6) months after the Effective Date, Licensor agrees to maintain its
existing zoots.com web site in accordance with its recent past practice; and to
place a prominent link on the zoots.com web site to the zootsva.com web
site.  Licensee shall reimburse Licensor for direct, reasonable and documented
costs relating to the maintenance of such link.
 
2.               trademark use and protection.
 
2.1          Goodwill; Quality Control. Licensee shall use the Licensed Marks in
accordance with Licensor’s acceptable use policies regarding such Licensed Marks
provided to the Licensee prior to the date hereof (if any), and Licensee
acknowledges that its use of the Licensed Marks shall inure to the benefit of
Licensor as the owner of the Licensed Marks. Licensee shall permit Licensor to
inspect and review applicable business locations of Licensee upon reasonable
prior notice and during normal business hours for the purposes of assuring that
Licensor’s quality standards are being met with respect to services offered
under the Licensed Marks.
 
3.               Infringements.
 
3.1         Third Party Infringement.  In the event that Licensee become aware
that any third party is infringing one or more of the Licensed Marks in the
Territory, Licensee agrees to notify Licensor in writing and provide pertinent
details of such infringement.  Upon prior written notice to Licensor, Licensee
shall have the right to bring a legal action for infringement against the third
party, together with the right to enforce and collect any judgment thereon.  If
Licensee elects to exercise such right, Licensor agrees to provide reasonable
assistance to Licensee in such legal action at Licensee’s request at the sole
expense of Licensee.  Notwithstanding the foregoing, Licensor reserves the right
to retain separate counsel at Licensor’s expense to represent Licensor in any
such infringement action.
 
4.               Term and Termination
 
4.1          This Agreement shall commence on the Effective Date and continue
until terminated by Licensee by written notice to Licensor.


5.           Miscellaneous.
 
5.1         Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of New York, without
recourse to conflicts of law principles.


5.3         Consent to Jurisdiction.  Each of the parties hereby submits to the
exclusive personal jurisdiction of the United States District Court for the
Southern District of New York, or, if jurisdiction in such court is lacking, any
court sitting in the City of New York, in respect of any action brought to
enforce any provisions of this Agreement.


 

 
 

--------------------------------------------------------------------------------

 

5.4         Notices.  All notices, requests, demands, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be considered to have been duly given when (i) delivered by hand, (ii)
sent by telecopier or facsimile (with receipt confirmed), provided that a copy
is mailed (on the same date) by certified or registered mail, return receipt
requested, postage prepaid, or (iii) received by the addressee, if sent by
Express Mail, Federal Express or other express delivery service (receipt
requested), in each case to the appropriate addresses and telecopier numbers set
forth below (or to such other addresses and telecopier numbers as a party may
from time to time designate as to itself by notice similarly given to the other
party in accordance herewith).  A notice of change of address shall not be
deemed given until received by the addressee.  Notices shall be provided as
follows:
 


If to Licensor:


Todd Krasnow
ZOOTS Corporation
153 Needham Street, Building 1
Newton, Massachusetts 02464
Telecopier:  (617)558-9667


With copies (which shall not constitute notice) to :


Michael Nowlan
FTI Consulting
125 High Street, Suite 1402
Boston, Massachusetts 02110
Telecopier:  617-897-1510


and


Robert V. Jahrling, III
Choate Hall & Stewart, LLP
Two International Place
Boston, Massachusetts 02110
Telecopier:  617-248-4000


If to Licensee:


U.S. Dry Cleaning Corp.
4040 MacArthur Blvd., Suite 305
Newport Beach, California 92660
Telecopier:  (949) 863-9657
Attn:  Mr. Robert Y. (Robbie) Lee, Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 

With copies (which shall not constitute notice) to:


Levene, Neale, Bender, Rankin & Brill L.L.P.
10250 Constellation, Suite 1700
Los Angeles, CA 90067
Telecopier:  (310) 229-1244
Attn.:  Mr. Martin Brill


and


Greenberg Traurig, LLP
The Met Life Building
200 Park Avenue, 14th Floor
New York, New York 10166
Telecopier:  (212) 801-6400
Attn:  Spencer G. Feldman, Esq.



 
 

--------------------------------------------------------------------------------

 

5.5         Entire Agreement.  This Agreement contains the entire agreement
between the parties hereto and constitutes the complete, final and exclusive
embodiment of their agreement with respect to the subject matter hereof and will
supersede any and all prior oral or written representations, conditions,
warranties, understandings, proposals or agreements between the parties
regarding the subject matter hereof.
 
5.6         Amendment and Waiver.  No provision of this Agreement may be amended
or waived except by a writing signed by both parties.  Any delay or failure on
the part of either party to enforce its rights hereunder to which it may be
entitled shall not be construed as a waiver of the right and privilege to do so
at any subsequent time.  Waiver by any party of any particular default by the
other party shall not impair such party's right and respect to any subsequent
default of the same or of a different nature.


5.7         Severability.  Any invalidity, in whole or in part, of any provision
of this Agreement, will not affect the validity of any other provision of this
Agreement.
 
5.8         Successors.  Subject to the prohibitions against assignment
contained herein, this Agreement will inure to the benefit of and will be
binding on the parties hereto and their respective successors and assigns.
 
5.9         Survival.  Any provisions of this Agreement which must survive in
order to give effect to their meaning shall survive any termination or
expiration of this Agreement, including without limitation all provisions
pertaining to Licensor’s sole rights of ownership of the Licensed Marks.
 


 
[Signature page follows]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
License Agreement as of the date first above written.
 


 

 
ZOOTS CORPORATION
         
By:                                                                 
Name:                                                            
Title:                                                               
                 
USDC PORTSMOUTH, INC.
         
By:                                                                 
Name:                                                            
Title:                                                               



 


